
	

114 S268 IS: Rebuild America Act of 2015
U.S. Senate
2015-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 268
		IN THE SENATE OF THE UNITED STATES
		
			January 27, 2015
			Mr. Sanders (for himself and Ms. Mikulski) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To improve the infrastructure of the United States, and for other purposes.
	
	
		1.Short title; table of contents(a)Short title
 This Act may be cited as the Rebuild America Act of 2015.
 (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents. Sec. 2. Non-Federal cost share of affected programs. TITLE I—Infrastructure programs Sec. 101. Transportation infrastructure. Sec. 102. Water infrastructure. Sec. 103. National Park Service. Sec. 104. Miscellaneous infrastructure. Sec. 105. Maintenance of funding; administrative expenses. TITLE II—National infrastructure bank Sec. 201. Definitions. Sec. 202. Establishment of National Infrastructure Development Bank. Sec. 203. Board of Directors. Sec. 204. Executive committee. Sec. 205. Risk management committee. Sec. 206. Audit committee. Sec. 207. Personnel. Sec. 208. Eligibility criteria for assistance from Bank. Sec. 209. Exemption from local taxation. Sec. 210. Status and applicability of certain Federal laws; full faith and credit. Sec. 211. Compliance with Davis-Bacon Act and certain grant requirements. Sec. 212. Use of iron, steel, and manufactured goods in infrastructure projects. Sec. 213. Compliance with certain domestic content laws. Sec. 214. Applicability of certain State laws. Sec. 215. Audits; reports to President and Congress. Sec. 216. Capitalization of Bank. 2.Non-Federal cost share of affected programsNotwithstanding any other provision of law (including regulations), the non-Federal share of the cost of any activity carried out using funds provided by this Act or an amendment made by this Act shall be an amount equal to the product obtained by multiplying—(1)the non-Federal cost share of the activity, as in effect on the day before the date of enactment of this Act; and(2)0.5.IInfrastructure programs101.Transportation infrastructure(a)Highway Trust FundOut of funds of the Treasury not otherwise appropriated, in addition to any other funds made available for the Highway Trust Fund, there is appropriated $75,000,000,000 for each of fiscal years 2015 through 2022 to the Highway Trust Fund to improve roads, bridges, and other transportation infrastructure in the United States.
 (b)Intercity passenger and high-Speed rail serviceOut of funds of the Treasury not otherwise appropriated, there is appropriated $15,000,000,000 for each of fiscal years 2015 through 2019 to the Secretary of Transportation—(1)to make quarterly grants to the National Railroad Passenger Corporation for the operation of intercity passenger rail, as authorized by section 101 of the Passenger Rail Investment and Improvement Act of 2008 (division B of Public Law 110–432; 122 Stat. 4908);(2)to make discretionary grants to States to pay the cost of projects described in subparagraphs (A) and (B) of section 24401(2) of title 49, United States Code, and section 24105(b) of that title, subject to the condition that the Secretary of Transportation shall give priority to projects that support the development of intercity high-speed rail service; and(3)to carry out section 5309 of title 49, United States Code.(c)Transportation infrastructure finance and innovationOut of funds of the Treasury not otherwise appropriated, there is appropriated $2,000,000,000 for each of fiscal years 2015 through 2019 to provide credit assistance for surface transportation projects of national and regional significance in accordance with chapter 6 of title 23, United States Code.(d)Airport improvementOut of funds of the Treasury not otherwise appropriated, there is appropriated $2,500,000,000 for each of fiscal years 2015 through 2019 to implement airport improvement and noise compatibility projects at public-use airports in accordance with subchapter I of chapter 471 of title 49, United States Code.(e)Next Generation Air Transportation SystemOut of funds of the Treasury not otherwise appropriated, there is appropriated $3,500,000,000 for each of fiscal years 2015 through 2019 to the Next Generation Air Transportation System Joint Planning and Development Office of the Federal Aviation Administration to accelerate deployment of satellite technology to improve airport safety and capacity.(f)National infrastructure investmentsOut of funds of the Treasury not otherwise appropriated, there is appropriated $5,000,000,000 for each of fiscal years 2015 through 2019 for the discretionary grant program under title I of division K of the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235) (commonly referred to as the TIGER Discretionary Grant Program), subject to the condition that, for projects carried out under that program that are located in rural areas, the Secretary of Transportation may increase the Federal share of the costs of the project to 100 percent.102.Water infrastructure(a)State water pollution control revolving fundsOut of funds of the Treasury not otherwise appropriated, there is appropriated $6,000,000,000 for each of fiscal years 2015 through 2019 to the Administrator of the Environmental Protection Agency to make capitalization grants to States for the purpose of establishing water pollution control revolving funds under title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.).(b)State drinking water treatment revolving loan fundsOut of funds of the Treasury not otherwise appropriated, there is appropriated $6,000,000,000 for each of fiscal years 2015 through 2019 to the Administrator of the Environmental Protection Agency to make capitalization grants to States for the purpose of establishing drinking water treatment revolving loan funds under section 1452(a) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)).(c)Water infrastructure finance and innovationOut of funds of the Treasury not otherwise appropriated, in addition to the amounts made available under section 5033(a) of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3912(a)), there is appropriated $2,000,000,000 for each of fiscal years 2015 through 2019 the Administrator of the Environmental Protection Agency to provide long-term, low-interest loans for large water infrastructure projects that are not eligible for funding from a State revolving loan fund, in accordance with the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3901 et seq.).(d)Non-Federal dams and leveesOut of funds of the Treasury not otherwise appropriated, there is appropriated $2,000,000,000 to the Director of the Federal Emergency Management Agency to carry out the predisaster hazard mitigation program under section 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133) for each of fiscal years 2015 through 2019 for—(1)minor localized flood reduction projects; and(2)major flood risk reduction projects.(e)Inland waterwaysOut of funds of the Treasury not otherwise appropriated, there is appropriated $1,500,000,000 for each of fiscal years 2015 through 2019 to the Construction Account of the Corps of Engineers for the construction, replacement, rehabilitation, and expansion of inland waterways projects to improve the movement and transport of goods, subject to the condition that, notwithstanding any other provision of law, none of the amounts provided by this subsection may be cost-shared with any amounts from the Inland Waterways Trust Fund established by section 9506(a) of the Internal Revenue Code of 1986.(f)Harbor maintenanceOut of funds of the Treasury not otherwise appropriated, there is appropriated $1,500,000,000 for each of fiscal years 2015 through 2019 to the Operation and Maintenance Account of the Corps of Engineers for the eligible operations and maintenance costs of all coastal harbors and channels and for inland harbors to improve the movement of goods through marine ports in the United States.(g)Dams and levees(1)In generalSubject to paragraph (2), out of funds of the Treasury not otherwise appropriated, there is appropriated $10,000,000,000 for each of fiscal years 2015 through 2019 to the Construction Account of the Corps of Engineers for the following activities:(A)Activities falling within Dam Safety and Levee Safety Action Classifications 1, 2, and 3.(B)Activities authorized by subtitle B of title III of the Water Resources Reform and Development Act of 2014 (Public Law 113–121; 128 Stat. 1284) (including the amendments made by that subtitle).(C)Assistance for flood damage reduction activities authorized by the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3901 et seq.).(2)RequirementsThe Secretary of the Army, acting through the Chief of Engineers—(A)may use the funds appropriated pursuant to this subsection to carry out authorized flood damage reduction and coastal storm damage reduction activities, including the activities authorized by—(i)section 1001 of the Water Resources Development Act of 2007 (Public Law 110–114; 121 Stat. 1049); and(ii)section 7002 of the Water Resources Reform and Development Act of 2014 (Public Law 113–121; 128 Stat. 1364); and(B)shall have unlimited reprogramming authority with respect to those funds.103.National Park ServiceOut of funds of the Treasury not otherwise appropriated, there is appropriated $3,000,000,000 for each of fiscal years 2015 through 2019 for—(1)expenses necessary for the management, operation, and maintenance of areas and facilities administered by the National Park Service; and(2)the general administration of the National Park Service.104.Miscellaneous infrastructure(a)Broadband initiatives programOut of funds of the Treasury not otherwise appropriated, there is appropriated $2,500,000,000 for each of fiscal years 2015 through 2019 for the broadband initiatives program established under title VI of the Rural Electrification Act of 1936 (7 U.S.C. 950bb et seq.) to expand the access and quality of broadband service across the rural United States.(b)Broadband technology opportunities programOut of funds of the Treasury not otherwise appropriated, there is appropriated $2,500,000,000 for each of fiscal years 2015 through 2019 to the Assistant Secretary of Commerce for Communications and Information to make grants for purposes of the Broadband Technology Opportunities Program established under section 6001(a) of the American Recovery and Reinvestment Act of 2009 (47 U.S.C. 1305(a)), including providing access and improving broadband service to underserved areas of the United States.(c)Electric gridOut of funds of the Treasury not otherwise appropriated, there is appropriated $10,000,000,000 for each of fiscal years 2015 through 2019 to the Secretary of Energy for expenses necessary for—(1)electricity delivery and energy reliability activities to modernize the electric grid, including activities relating to—(A)demand responsive equipment;(B)enhanced security and reliability of the energy infrastructure;(C)energy storage research, development, demonstration, and deployment; and(D)facilitating recovery from disruptions to the energy supply; and(2)implementation of the programs authorized under title XIII of the Energy Independence and Security Act of 2007 (42 U.S.C. 17381 et seq.).105.Maintenance of funding; administrative expenses(a)Maintenance of fundingThe funding provided to any program or account under this title shall supplement (and not supplant) any funding provided for that program or account under any other provision of law.(b)Administrative expensesNotwithstanding any other provision of law (including regulations), a Federal department or agency that receives funds pursuant to this Act may use not more than 5 percent of the funds for administrative expenses.IINational infrastructure bank201.DefinitionsFor purposes of this title, the following definitions shall apply, unless the context requires otherwise:
 (1)BankThe term Bank means the National Infrastructure Development Bank established under section 202(a).
 (2)BoardThe term Board means the National Infrastructure Development Bank Board.
				(3)Chief asset and
 liability management officerThe term chief asset and liability management officer means the chief individual responsible for coordinating the management of assets and liabilities of the Bank.
				(4)Chief compliance
 officerThe term chief compliance officer or CCO means the chief individual responsible for overseeing and managing the compliance and regulatory affairs issues of the Bank.
				(5)Chief financial
 officerThe term chief financial officer or CFO means the chief individual responsible for managing the financial risks, planning, and reporting of the Bank.
				(6)Chief loan
 origination officerThe term chief loan origination officer means the chief individual responsible for the processing of new loans provided by the Bank.
				(7)Chief operations
 officerThe term chief operations officer or COO means the chief individual responsible for information technology and the day-to-day operations of the Bank.
				(8)Chief risk
 officerThe term chief risk officer or CRO means the chief individual responsible for managing operational and compliance-related risks of the Bank.
				(9)Chief treasury
 officerThe term chief treasury officer means the chief individual responsible for managing the Bank’s treasury operations.
 (10)Develop; developmentThe terms develop and development mean, with respect to an infrastructure project, any—
 (A)preconstruction planning, feasibility review, permitting, design work, and other preconstruction activities; and
 (B)construction, reconstruction, rehabilitation, replacement, or expansion.
					(11)Disadvantaged
 communityThe term disadvantaged community means a community with a median household income of less than 80 percent of the statewide median household income for the State in which the community is located.
				(12)Energy
 infrastructure projectThe term energy infrastructure project means any project for energy transmission, energy efficiency enhancement for buildings, public housing and federally assisted multifamily housing, and schools, renewable energy, and energy storage.(13)EntityThe term entity means an individual, corporation, partnership (including a public-private partnership), joint venture, trust, and a State or other governmental entity, including a political subdivision or any other instrumentality of a State or a revolving fund.
				(14)Environmental
 infrastructure projectThe term environmental infrastructure project means any project for the establishment, maintenance, or enhancement of any drinking water and wastewater treatment facility, storm water management system, dam, levee, open space management system, solid waste disposal facility, hazardous waste facility, industrial site cleanup, or redevelopment of a Brownfield site (as defined in section 101 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601)).(15)Executive
 directorThe term executive director means the individual serving as the chief executive officer of the Bank.
				(16)General
 counselThe term general counsel means the individual who serves as the chief lawyer for the Bank.
				(17)Infrastructure
 projectThe term infrastructure project means any energy, environmental, telecommunications, data, or transportation infrastructure project.
				(18)Public benefit
 bondThe term public benefit bond means a bond issued with respect to an infrastructure project in accordance with this title if—
 (A)the net spendable proceeds from the sale of the issue may be used for expenditures incurred after the date of issuance with respect to the project, subject to the rules of the Bank;
 (B)the bond issued by the Bank is in registered form and meets the requirements of this title and otherwise applicable law;
 (C)the term of each bond which is part of the issue is greater than 30 years; and
 (D)the payment of principal with respect to the bond is the obligation of the Bank.
					(19)Public-private
 partnershipThe term public-private partnership means any entity—
 (A)(i)which is undertaking the development of all or part of an infrastructure project, which will have a public benefit, pursuant to requirements established in one or more contracts between the entity and a State or an instrumentality of a State; or
 (ii)the activities of which, with respect to such an infrastructure project, are subject to regulation by a State or any instrumentality of a State; and
 (B)which owns, leases, or operates, or will own, lease, or operate, the project in whole or in part, and at least one of the participants in the entity is a nongovernmental entity.
					(20)Revolving
 fundThe term revolving fund means a fund or program established by a State or a political subdivision or other instrumentality of a State, the principal activity of which is to make loans, commitments, or other financial accommodation available for the development of one or more categories of infrastructure projects.
 (21)SecretaryThe term Secretary means the Secretary of the Treasury or the designee of the Secretary.
				(22)Smart
 gridThe term smart grid means a system that provides for any of the smart grid functions set forth in section 1306(d) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17386(d)).(23)Smart growthThe term smart growth means development that avoids sprawl, including any activity—(A)relating to policy analysis (such as reviewing State and local codes, school siting guidelines, and transportation policies) or a public participatory process (such as visioning, design workshops, alternative analysis, and build-out analysis); and(B)activities similar to those carried out pursuant to the Department of Housing and Urban Development-Department of Transportation-Environmental Protection Agency Partnership for Sustainable Communities.(24)StateThe term State includes the District of Columbia, Puerto Rico, Guam, American Samoa, the Virgin Islands, the Commonwealth of the Northern Mariana Islands, and any other territory of the United States.
				(25)Telecommunications
 infrastructure project(A)In generalThe term telecommunications infrastructure project means any project involving infrastructure required to provide information by wire or radio.(B)InclusionsThe term telecommunications infrastructure project includes—(i)a project carried out by a State, county, or municipal agency;(ii)a community-owned project; and(iii)any other project administered by a public provider.(26)Transportation infrastructure projectThe term transportation infrastructure project means any project for the construction, maintenance, or enhancement of highways, roads, bridges, transit and intermodal systems, inland waterways, commercial ports, airports, intercity bus, high-speed rail, and freight rail systems.
				202.Establishment
		of National Infrastructure Development Bank
				(a)Establishment of
 National Infrastructure Development BankThe National Infrastructure Development Bank is established as a wholly owned Government corporation subject to chapter 91 of title 31, United States Code (commonly known as the Government Corporation Control Act), except as otherwise provided in this title.
				(b)Responsibility
 of the SecretaryThe Secretary shall take such action as may be necessary to assist in implementing the establishment of the Bank in accordance with this title.
				(c)Conforming
 amendmentSection 9101(3) of title 31, United States Code, is amended by inserting after subparagraph (N) the following:
					
 (O)the National Infrastructure Development Bank.
						.
				203.Board of
		Directors
				(a)In
 generalThe Bank shall have a Board of Directors consisting of 5 members appointed by the President, by and with the advice and consent of the Senate.
 (b)QualificationsThe directors of the Board shall include individuals representing different regions of the United States and—
 (1)2 of the directors shall have public sector experience; and
 (2)3 of the directors shall have private sector experience.
					(c)Chairperson and
 vice chairpersonAs designated at the time of appointment, one of the directors of the Board shall be designated chairperson of the Board by the President and one shall be designated as vice chairperson of the Board by the President.
				(d)Terms
					(1)In
 generalExcept as provided in paragraph (2) and subsection (f), each director shall be appointed for a term of 6 years.
					(2)Initial
 staggered termsOf the initial members of the Board— (A)the chairperson and vice chairperson shall be appointed for terms of 6 years;
 (B)1 shall be appointed for a term of 5 years;
 (C)1 shall be appointed for a term of 4 years; and
 (D)1 shall be appointed for a term of 3 years.
						(e)Date of initial
 nominationsThe initial nominations by the President for appointment of directors to the Board shall be made not later than 60 days after the date of enactment of this Act.
				(f)Vacancies
					(1)In
 generalA vacancy on the Board shall be filled in the manner in which the original appointment was made.
					(2)Appointment to
 replace during termAny director appointed to fill a vacancy occurring before the expiration of the term for which the director’s predecessor was appointed shall be appointed only for the remainder of the term.
 (3)DurationA director may serve after the expiration of that director’s term until a successor has taken office.
 (g)QuorumThree directors shall constitute a quorum.
 (h)ReappointmentA director of the Board appointed by the President may be reappointed by the President in accordance with this section.
				(i)Per diem
 reimbursementDirectors of the Board shall serve on a part-time basis and shall receive a per diem when engaged in the actual performance of Bank business, plus reasonable reimbursement for travel, subsistence, and other necessary expenses incurred in the performance of their duties.
 (j)LimitationsA director of the Board may not participate in any review or decision affecting a project under consideration for assistance under this title if the director has or is affiliated with a person who has an interest in such project.
				(k)Powers and
		limitations of the board
 (1)PowersIn order to carry out the purposes of the Bank as set forth in this title, the Board shall be responsible for monitoring and overseeing infrastructure projects and have the following powers:
 (A)To make senior and subordinated loans and purchase senior and subordinated debt securities and enter into a binding commitment to make any such loan or purchase any such security, on such terms as the Board may determine, in the Board’s discretion, to be appropriate, the proceeds of which are to be used to finance or refinance the development of one or more infrastructure projects.
 (B)To issue and sell debt securities of the Bank on such terms as the Board shall determine from time to time.
 (C)To issue public benefit bonds and to provide direct subsidies to infrastructure projects from amounts made available from the issuance of such bonds.
 (D)To make loan guarantees.
 (E)To make agreements and contracts with any entity in furtherance of the business of the Bank.
 (F)To borrow on the global capital market and lend to regional, State, and local entities, and commercial banks for the purpose of funding infrastructure projects.
 (G)To purchase, pool, and sell infrastructure-related loans and securities on the global capital market.
 (H)To purchase in the open market any of the Bank’s outstanding obligations at any time and at any price.
 (I)To monitor and oversee infrastructure projects financed, in whole or in part, by the Bank.
 (J)To acquire, lease, pledge, exchange, and dispose of real and personal property and otherwise exercise all the usual incidents of ownership of property to the extent the exercise of such powers are appropriate to and consistent with the purposes of the Bank.
 (K)To sue and be sued in the Bank’s corporate capacity in any court of competent jurisdiction, except that no attachment, injunction, or similar process, may be issued against the property of the Bank or against the Bank with respect to such property.
 (L)To indemnify the directors and officers of the Bank for liabilities arising out of the actions of the directors and officers in such capacity, in accordance with, and subject to the limitations contained in this title.
 (M)To serve as the primary liaison between the Bank, Congress, the executive branch, and State and local governments and to represent the Bank’s interests.
 (N)To exercise all other lawful powers which are necessary or appropriate to carry out, and are consistent with, the purposes of the Bank.
						(2)Limitations
						(A)Issuance of debt
 securityThe Board may not issue any debt security without the prior consent of the Secretary.
						(B)Issuance of
 voting securityThe Board may not issue any voting security in the Bank to any entity other than the Secretary.(C)Employee protectionsPrior to providing any financial assistance for an infrastructure project involving reconstruction, rehabilitation, replacement, or expansion that may affect current employees on the project site, the interests of those affected employees shall be protected in accordance with such arrangements as the Secretary of Labor determines to be fair and equitable.(3)Actions
 consistent with self-supporting entity statusThe Board shall conduct its business in a manner consistent with the requirements of this section.
					(4)Coordination
 with State and local regulatory authorityThe provision of financial assistance by the Board pursuant to this title shall not be construed as—
 (A)limiting the right of any State or political subdivision or other instrumentality of a State to approve or regulate rates of return on private equity invested in a project; or
 (B)otherwise superseding any State law or regulation applicable to a project.
						(5)Federal
 personnel requestsThe Board shall have the power to request the detail, on a reimbursable basis, of personnel from other Federal agencies with specific expertise not available from within the Bank or elsewhere. The head of any Federal agency may detail, on a reimbursable basis, any personnel of such agency requested by the Board and shall not withhold unreasonably the detail of any personnel requested by the Board.
					(l)Meetings
					(1)Open to the
 public; noticeAll meetings of the Board held to conduct the business of the Bank shall be open to the public and shall be preceded by reasonable notice.
					(2)Initial
 meetingThe Board shall meet not later than 90 days after the date on which all directors of the Board are first appointed and otherwise at the call of the Chairperson.
					(3)Exception for
 closed meetingsPursuant to such rules as the Board may establish through their bylaws, the directors may close a meeting of the Board if, at the meeting, there is likely to be disclosed information which could adversely affect or lead to speculation relating to an infrastructure project under consideration for assistance under this title or in financial or securities or commodities markets or institutions, utilities, or real estate. The determination to close any meeting of the Board shall be made in a meeting of the Board, open to the public, and preceded by reasonable notice. The Board shall prepare minutes of any meeting which is closed to the public and make such minutes available as soon as the considerations necessitating closing such meeting no longer apply.
					204.Executive
		committee
				(a)In
 generalThe Board shall have an executive committee consisting of 9 members, headed by the executive director of the Bank.
				(b)Executive
 directorA majority of the Board shall have the authority to appoint and reappoint the executive director.
 (c)CEOThe executive director shall be the chief executive officer of the Bank, with such executive functions, powers, and duties as may be prescribed by this title, the bylaws of the Bank, or the Board.
				(d)Other executive
 officersThe Board shall appoint, remove, fix the compensation, and define duties of 8 other executive officers to serve on the executive committee as the—
 (1)chief compliance officer; (2)chief financial officer;
 (3)chief asset and liability management officer;
 (4)chief loan origination officer;
 (5)chief operations officer;
 (6)chief risk officer;
 (7)chief treasury officer; and
 (8)general counsel.
 (e)QualificationsThe executive director and other executive officers shall have demonstrated experience and expertise in one or more of the following:
 (1)Transportation infrastructure.
 (2)Environmental infrastructure.
 (3)Energy infrastructure.
 (4)Telecommunications infrastructure.
 (5)Economic development.
 (6)Workforce development.
 (7)Public health.
 (8)Private or public finance.
 (f)DutiesIn order to carry out the purposes of the Bank as set forth in this title, the executive committee shall—
 (1)establish disclosure and application procedures for entities nominating projects for assistance under this title;
 (2)accept, for consideration, project proposals relating to the development of infrastructure projects, which meet the basic criteria established by the Board, and which are submitted by an entity;
 (3)provide recommendations to the Board and place project proposals accepted by the executive committee on a list for consideration for financial assistance from the Board; and
 (4)provide technical assistance to entities receiving financing from the Bank and otherwise implement decisions of the Board.
 (g)VacancyA vacancy in the position of executive director shall be filled in the manner in which the original appointment was made.
 (h)CompensationThe compensation of the executive director and other executive officers of the executive committee shall be determined by the Board.
 (i)RemovalThe executive director and other executive officers may be removed at the discretion of a majority of the Board.
 (j)TermThe executive director and other executive officers shall serve a 6-year term and may be reappointed in accordance with this section.
 (k)LimitationsThe executive director and other executive officers shall not—
 (1)hold any other public office;
 (2)have any interest in an infrastructure project considered by the Board;
 (3)have any interest in an investment institution, commercial bank, or other entity seeking financial assistance for any infrastructure project from the Bank; and
 (4)have any such interest during the 2-year period beginning on the date such officer ceases to serve in such capacity.
					205.Risk
		management committee
				(a)Establishment of
 risk management committeeThe Bank shall establish a risk management committee consisting of 5 members, headed by the chief risk officer.
 (b)AppointmentsA majority of the Board shall have the authority to appoint and reappoint the CRO of the Bank.
				(c)Functions;
		duties
					(1)In
 generalThe CRO shall have such functions, powers, and duties as may be prescribed by one or more of the following: this title, the bylaws of the Bank, and the Board. The CRO shall report directly to the Board.
					(2)Risk management
 dutiesIn order to carry out the purposes of this title, the risk management committee shall—
 (A)create financial, credit, and operational risk management guidelines and policies to be adhered to by the Bank;
 (B)set guidelines to ensure diversification of lending activities by both region and infrastructure project type;
 (C)create conforming standards for infrastructure finance securities;
 (D)monitor financial, credit and operational exposure of the Bank; and
 (E)provide financial recommendations to the Board.
						(d)Other risk
 management officersThe Board shall appoint, remove, fix the compensation, and define the duties of 4 other risk management officers to serve on the risk management committee.
 (e)QualificationsThe CRO and other risk management officers shall have demonstrated experience and expertise in one or more of the following:
 (1)Treasury and asset and liability management.
 (2)Investment regulations.
 (3)Insurance. (4)Credit risk management and credit evaluations.
 (5)Related disciplines.
 (f)VacancyA vacancy in the position of CRO or any other risk management officer shall be filled in the manner in which the original appointment was made.
 (g)CompensationThe compensation of the CRO and other risk management officers shall be determined by the Board.
 (h)RemovalThe CRO and any other risk management officers may be removed at the discretion of a majority of the Board.
 (i)TermThe CRO and other risk management officers shall serve a 6-year term and may be reappointed in accordance with this section.
 (j)LimitationsThe CRO and other risk management officers shall not—
 (1)hold any other public office; (2)have any interest in an infrastructure project considered by the Board;
 (3)have any interest in an investment institution, commercial bank, or other entity seeking financial assistance for any infrastructure project from the Bank; and
 (4)have any such interest during the 2-year period beginning on the date such officer ceases to serve in such capacity.
					206.Audit
		committee
				(a)In
 generalThe Bank shall have an audit committee consisting of 5 members, headed by the chief compliance officer of the Bank.
 (b)AppointmentsA majority of the Board shall have the authority to appoint and reappoint the CCO of the Bank.
				(c)Functions;
 dutiesThe CCO shall have such functions, powers, and duties as may be prescribed by one or more of the following: this title, the bylaws of the Bank, and the Board. The CCO shall report directly to the Board.
				(d)Audit
 dutiesIn order to carry out the purposes of the Bank under this title, the audit committee shall—
 (1)provide internal controls and internal auditing activities for the Bank;
 (2)maintain responsibility for the accounting activities of the Bank;
 (3)issue financial reports of the Bank; and
 (4)complete reports with outside auditors and public accountants appointed by the Board.
					(e)Other audit
 officersThe Board shall appoint, remove, fix the compensation, and define the duties of 4 other audit officers to serve on the audit committee.
 (f)QualificationsThe CCO and other audit officers shall have demonstrated experience and expertise in one or more of the following:
 (1)Internal auditing.
 (2)Internal investigations.
 (3)Accounting practices.
 (4)Financing practices.
 (g)VacancyA vacancy in the position of CCO or any other audit officer shall be filled in the manner in which the original appointment was made.
 (h)CompensationThe compensation of the CCO and other audit officers shall be determined by the Board.
 (i)RemovalThe CCO and other audit officers may be removed at the discretion of a majority of the Board.
 (j)TermThe CCO and other audit officers shall serve a 6-year term and may be reappointed in accordance with this section.
 (k)LimitationsThe CCO and other audit officers shall not—
 (1)hold any other public office;
 (2)have any interest in an infrastructure project considered by the Board;
 (3)have any interest in an investment institution, commercial bank, or other entity seeking financial assistance for any infrastructure project from the Bank; and
 (4)have any such interest during the 2-year period beginning on the date such officer ceases to serve in such capacity.
 207.PersonnelThe chairperson of the Board, executive director, chief risk officer, and chief compliance officer shall appoint, remove, fix the compensation of, and define the duties of such qualified personnel to serve under the Board, executive committee, risk management committee, or audit committee, as the case may be, as necessary and prescribed by one or more of the following: this title, the bylaws of the Bank, and the Board.
			208.Eligibility
		criteria for assistance from Bank
				(a)In
 generalNo financial assistance shall be available under this title from the Bank unless the applicant for such assistance has demonstrated to the satisfaction of the Board that the project for which such assistance is being sought meets—
 (1)the requirements of this title; and
 (2)any criteria established in accordance with this title by the Board.
					(b)Establishment of
		project criteria
					(1)In
 generalConsistent with the requirements of subsections (c) and (d), the Board shall establish—
 (A)criteria for determining eligibility for financial assistance under this title;
 (B)disclosure and application procedures to be followed by entities to nominate projects for assistance under this title; and
 (C)such other criteria as the Board may consider to be appropriate for purposes of carrying out this title.
						(2)Factors to be
		taken into account
						(A)In
 generalThe Bank shall conduct an analysis that takes into account the economic, environmental, social benefits, and costs of each project under consideration for financial assistance under this title, prioritizing projects that contribute to economic growth, lead to job creation, and are of regional or national significance.
 (B)CriteriaThe criteria established pursuant to paragraph (1)(A) shall provide for the consideration of the following factors in considering eligibility for financial assistance under this title:
 (i)The means by which development of the infrastructure project under consideration is being financed, including—
 (I)the terms and conditions and financial structure of the proposed financing; and
 (II)the financial assumptions and projections on which the project is based.
 (ii)The likelihood that the provision of assistance by the Bank will cause such development to proceed more promptly and with lower costs for financing than would be the case without such assistance.
 (iii)The extent to which the provision of assistance by the Bank maximizes the level of private investment in the infrastructure project while providing a public benefit.
							(c)Factors for
		specific types of projects
					(1)Transportation
 infrastructure projectsFor any transportation infrastructure project, the Board shall consider the following:
 (A)Job creation, including workforce development for women and minorities, responsible employment practices, and quality job training opportunities.
 (B)Reduction in carbon emissions.
 (C)Reduction in surface and air traffic congestion.
 (D)Smart growth. (E)Poverty and inequality reduction through targeted training and employment opportunities for low-income workers.
 (F)Public health benefits.
						(2)Environmental
 infrastructure projectFor any environmental infrastructure project, the Board shall consider the following:
 (A)Public health benefits.
 (B)Pollution reductions.
 (C)Job creation, including workforce development for women and minorities, responsible employment practices, and quality job training opportunities.
 (D)Poverty and inequality reduction through targeted training and employment opportunities for low-income workers.
						(3)Energy
 infrastructure projectFor any energy infrastructure project, the Board shall consider the following:
 (A)Job creation, including workforce development for women and minorities, responsible employment practices, and quality job training opportunities.
 (B)Poverty and inequality reduction through targeted training and employment opportunities for low-income workers.
 (C)Reduction in carbon emissions.
 (D)Smart growth in urban areas.
 (E)Expanded use of renewable energy, including hydroelectric, solar, and wind.
 (F)Development of a smart grid.
 (G)Energy efficient building, housing, and school modernization.
 (H)In any case in which the project is also a public housing project—
 (i)improvement of the physical shape and layout;
 (ii)environmental improvement; and
 (iii)mobility improvements for residents.
 (I)Public health benefits.
 (4)TelecommunicationsFor any telecommunications project, the Board shall consider the following:
 (A)The extent to which assistance expands or improves broadband and wireless services in rural and disadvantaged communities.
 (B)Poverty and inequality reduction through targeted training and employment opportunities for low-income workers.
 (C)Job creation, including work force development for women and minorities, responsible employment practices, and quality job training opportunities.
						(d)Consideration of
		project proposals
					(1)Participation by
 other agency personnelConsideration of projects by the executive committee and the Board shall be conducted with personnel on detail to the Bank from relevant Federal agencies from among individuals who are familiar with and experienced in the selection criteria for competitive projects.
 (2)FeesA fee may be charged for the review of any project proposal in such amount as maybe considered appropriate by the executive committee to cover the cost of such review.
					(e)Discretion of
 BoardConsistent with other provisions of this title, any determination of the Board to provide assistance to any project, and the manner in which such assistance is provided, including the terms, conditions, fees, and charges shall be at the sole discretion of the Board.
				(f)State and local
 permits requiredThe provision of assistance by the Board in accordance with this title shall not be deemed to relieve any recipient of assistance or the related project of any obligation to obtain required State and local permits and approvals.
				(g)Annual
 reportAn entity receiving assistance from the Board shall make annual reports to the Board on the use of any such assistance, compliance with the criteria set forth in this section, and a disclosure of all entities with a development, ownership, or operational interest in a project assisted or proposed to be assisted under this title.
				209.Exemption from
 local taxationAll notes, debentures, bonds or other such obligations issued by the Bank, and the interest on or credits with respect to such bonds or other obligations, shall not be subject to taxation by any State, county, municipality, or local taxing authority.
			210.Status and
		applicability of certain Federal laws; full faith and credit
				(a)Budgeting and
 auditors practicesThe Bank shall comply with all Federal laws regulating the budgetary and auditing practices of a government corporation, except as otherwise provided in this title.
				(b)Full faith and
 creditAny bond or other obligation issued by the Bank under this title shall be an obligation supported by the full faith and credit of the United States.
				(c)Effect of and
		exemptions from other laws
					(1)Exempt
 securitiesAll debt securities and other obligations issued by the Bank pursuant to this title shall be deemed to be exempt securities within the meaning of laws administered by the Securities and Exchange Commission to the same extent as securities which are direct obligations of, or obligations fully guaranteed as to principal or interest by, the United States.
					(2)Open market
 operations and State tax exempt statusThe obligations of the Bank shall be deemed to be obligations of the United States for the purposes of the provision designated as (b)(2) of the 2nd undesignated paragraph of section 14 of the Federal Reserve Act (12 U.S.C. 355) and section 3124 of title 31, United States Code.
					(3)No
 priority as a Federal claimThe priority established in favor of the United States by section 3713 of title 31, United States Code, shall not apply with respect to any indebtedness of the Bank.
					(d)Federal reserve
 banks as depositories, custodians, and fiscal agentsThe Federal reserve banks may act as depositories for, or custodians or fiscal agents of, the Bank.
				(e)Access to
 book-Entry systemThe Secretary may authorize the Bank to use the book-entry system of the Federal reserve system.
				211.Compliance with
 Davis-Bacon Act and certain grant requirements(a)Davis-Bacon ActAll laborers and mechanics employed by contractors and subcontractors on projects funded directly by or assisted in whole or in part by and through the Bank pursuant to this title shall be paid wages at rates not less than those prevailing on projects of a character similar in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of part A of title 40, United States Code. With respect to the labor standards specified in this section, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.(b)Grant requirementsA recipient of financial assistance provided pursuant to this Act that funds any public transportation capital project (as defined in section 5302 of title 49, United States Code) shall comply with the grant requirements applicable to grants made under section 5309 of that title.212.Use of iron, steel, and manufactured goods in infrastructure projects(a)Buy AmericaExcept as provided in subsection (b), none of the financing provided by the Bank may be used for a public infrastructure project unless all of the iron, steel, and manufactured goods used for the construction, alteration, maintenance, or repair of the project are produced in the United States.(b)ExceptionSubsection (a) shall not apply in any case or category of cases in which the Secretary determines that—(1)applying subsection (a) would be inconsistent with the public interest;(2)iron, steel, or a relevant manufactured good is not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or(3)the inclusion of iron, steel, or a manufactured good produced in the United States will increase the cost of the overall infrastructure project by more than 25 percent.(c)Publication of waiversIf the Secretary provides a waiver of the requirements of subsection (a) based on a determination under subsection (b), the Secretary shall publish in the Federal Register a detailed written justification of the reasons for the waiver.(d)ApplicabilityThis section shall be applied in a manner consistent with the obligations of the United States under international agreements.(e)ConsultationThe Secretary shall consult with the Board and may consult with the Secretary of Transportation and the head of any other Federal department or agency in applying this section.213.Compliance with certain domestic content lawsThe financing provided for an infrastructure project shall be provided in accordance with the following provisions of law subject to the jurisdiction of the Secretary of Transportation:(1)Section 313 of title 23, United States Code.(2)Section 5323(j) of title 49, United States Code.(3)Section 24305 of title 49, United States Code.(4)Section 24405 of title 49, United States Code.(5)Sections 50101 and 50105 of title 49, United States Code.214.Applicability of certain State lawsThe receipt by any entity of any assistance under this title, directly or indirectly, and any financial assistance provided by any governmental entity in connection with such assistance under this title shall be valid and lawful notwithstanding any State or local restrictions regarding extensions of credit or other benefits to private persons or entities, or other similar restrictions.
			215.Audits; reports
		to President and Congress
 (a)AccountingThe books of account of the Bank shall be maintained in accordance with generally accepted accounting principles and shall be subject to an annual audit by independent public accountants appointed by the Board and of nationally recognized standing.
				(b)Reports
 (1)BoardThe Board shall submit to the President and Congress, within 90 days after the last day of each fiscal year, a complete and detailed report with respect to the preceding fiscal year, setting forth—
 (A)a summary of the Bank’s operations, for such preceding fiscal year;
 (B)a schedule of the Bank’s obligations and capital securities outstanding at the end of such preceding fiscal year, with a statement of the amounts issued and redeemed or paid during such preceding fiscal year; and
 (C)the status of projects receiving funding or other assistance pursuant to this title, including disclosure of all entities with a development, ownership, or operational interest in such projects.
 (2)GAONot later than 5 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report evaluating activities of the Bank for the fiscal years covered by the report that includes an assessment of the impact and benefits of each funded project, including a review of how effectively each project accomplished the goals prioritized by the Bank’s project criteria.
					(c)Books and
		records
					(1)In
 generalThe Bank shall maintain adequate books and records to support the financial transactions of the Bank with a description of financial transactions and infrastructure projects receiving funding, and the amount of funding for each project maintained on a publically accessible database.
					(2)Audits by the
 Secretary and GAOThe books and records of the Bank shall be maintained in accordance with recommended accounting practices and shall be open to inspection by the Secretary and the Comptroller General of the United States.
					216.Capitalization
		of Bank
				(a)Authorization of
 appropriationSubject to subsection (b), there is authorized to be appropriated to the Secretary for purchase of the shares of the Bank $5,000,000,000 for each of fiscal years 2015 through 2019, with the aggregate representing 10 percent of the total subscribed capital of the Bank.
				(b)Reservation for
 rural areasFor each fiscal year, not less than 20 percent of any amounts appropriated to carry out this title shall be used to finance projects in rural areas.
				(c)Callable
 capitalOf the total subscribed capital of the Bank, 90 percent shall be callable capital subject to call from the Secretary only as and when required by the Bank to meet its obligations on borrowing of funds for inclusion in its ordinary capital resources or guarantees chargeable to such resources.
				
